In a proceeding pursuant to CPLR article 75 to confirm an arbitration award, ATC Jewelers, Inc., and Emanuel Ahdoot appeal from an order of the Supreme Court, Nassau County (Jaeger, J), dated August 10, 2006, which granted the petition and denied their cross motion to vacate the award.
Ordered that the order is affirmed, with costs.
The appellants failed to meet their burden of proving, by clear and convincing evidence, that any impropriety on the part of the arbitration panel prejudiced their rights or affected the integrity of the arbitration process (see Matter of Mounier v American Tr. Ins. Co., 36 AD3d 617 [2007]; Matter of Hausknecht v Comprehensive Med. Care of N.Y., P.C., 24 AD3d 778 [2005]; Matter of Westchester Ice Hockey Officials Assn., Inc. v Section One, Inc., of N.Y. State Pub. High School Athletic Assn., Inc., 15 AD3d 411 [2005]). The appellants’ assertions regarding the sufficiency of the proof relied upon by the arbitrators are not a *589basis to vacate the award (see Cifuentes v Rose & Thistle, Ltd., 32 AD3d 816 [2006]; Matter of State Farm Mut. Auto. Ins. Co. v Arabov, 2 AD3d 531 [2003]).
The appellants’ remaining contention is without merit. Spolzino, J.P., Krausman, Fisher and Angiolillo, JJ., concur.